Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:

    PNG
    media_image1.png
    99
    649
    media_image1.png
    Greyscale

This limitation should be “processing the data according to the data tagging metadata”
Dependent claims are objected for the same reason
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pub 2009/0287729 A1), in view of Haham (U.S. Pub 2012/0297389 A1), in view of Callahan (U.S. Pub 2002/0129339 A1).
Claim 1
Chen discloses a computer-implemented method, comprising: 
receiving, by one or more processing units, a source code (instrumented code) defining record structure of data (trace data) ([0029], line1-2, “... in fig. 3... generating instrumented code...”) [0030], line 1-5, “... At 308... non-executable T-SQL code statements are generated. These statements incorporate references to one or more entries in one or more code coverage data structures (e.g., tables in a database), which may be substantially concurrently populated with code coverage information, when instrumented code is executed during code coverage testing (e.g., as in 112 of FIG. 1)...” [0044], line 1-5, “... The trace data 814 may be used by combining it with metadata generated during source code instrumentation (e.g., as in 108 of FIG. 1), to map which executable statements in the source code were executed during run-time on the application database 802...” [[[043], “... The analysis profiler 808 generates trace data 814 that identifies the unique identification key in the T-SQL statement 812...” <examiner note: the instrumented code includes non-executable T-SQl code statements. the structure trace data includes unique identification keys generated by the non-executable T-SQl code statements), the source code including data tags which provide information for processing to be performed on the data (fig. 8, the instrumented code includes non-executable T-SQL statements <=> data tags>) ; 
generating, by one or more processing units, data tagging metadata (tables include metadata) based on the source code, the data tagging metadata including the data tags ([0033], line 8-11, “... The tables may be generated at a substantially concurrent time as the parsing of the source code, and can involve metadata for instrumented stored procedures, functions and/or triggers at 406, in the source code...” <examiner note: tables including metadata for instrumented code are generated>); and 
processing, by one or more processing units, the data according to the data tagging metadata ([0044], line 1-5, “... The trace data 814 may be used by combining it with metadata generated during source code instrumentation (e.g., as in 108 of FIG. 1), to map which executable statements in the source code were executed during run-time on the application database 802...” <examiner note: trace data is processed by combining the trace data with the metadata to identify executable statements are executed>).
However, Chen does not explicitly disclose record structure information and processing the data according to the data tags.
Haham discloses processing the data according to the data tags ([0018], line 6-8, “... In the case of an SQL script... a line that begins with two dashes ("- -") may be determined to be a comment...” [0021], “...  Note that there may be other types of parallel part statements... For example, the characters "- - Whenever error PERFORM A->A2 WITH 2 RETRIES" might be interpreted as a "whenever" statement. In this case, when the parallel part is executing and an error occurs, the thread will perform part A2 of section A with two retries (e.g., so that portion of code may be executed three times in total)...” <examiner note: code comment includes data tags such as perform A->A2 WITH 2 RETRIES. The data part A2 will be processed two times when error occurs>)


Callahan discloses record structure information ([0052], line 5-12, “... The trace information description file contains information that describes the types of execution events that store trace information (e.g., an entry point into a function or the beginning of a parallelized region) as well as the structure of the information that will be stored for such events (e.g., the first 4 bytes are the value of hardware counter X, the next 4 bytes are the ID for the thread that generated the event, etc.). This description information allows the TID system to assign conceptual meaning to the raw trace information, and to extract performance measure information of interest...” <examiner note: the content of trace information description file is used to define the structured of the trace data>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to trace information description as disclosed by Callahan into metadata as disclosed by Chen because Chen does not go into details the structure of the trace data records. Callahan discloses not only the trace information description includes the entry/beginning of functions executed in runtime, but also dictates the format, data types, length of each fields/attributed to be included in the event records. 
Claim 2
Claim 1 is included, however, Chen does not explicitly disclose wherein the data includes records in a plurality of record types and the data tagging metadata is associated with at least one of the plurality of record types.
	Callahan discloses wherein the data includes records in a plurality of record types and the data tagging metadata is associated with at least one of the plurality of record types ([0053], “... After the TID system uses the trace information description file to define the types of information present in the trace information file, the system divides the raw trace information into groups corresponding to the events (e.g., an event indicating an entry point into a particular function) and assigns meaning to the raw trace information generated for each such event (e.g., the first 8 bytes of this event hold the name of the particular function). The TID system can also organize the trace information, such as by ensuring that the events are in chronological order (e.g., to adjust for some event trace information being buffered longer than other event trace information before being written to a trace information file)...” <examiner note: the trace data has types based on the trace information description> )
Claim 3
Claim 1 is included, Chen discloses wherein the data tags include tags in at least one of the following categories: data structure tag, analysis tag, filtering tag and visualization tag ([0033], line 11-15, “... the tables may be generated for metadata from code structure of procedures, functions, and/or triggers in the source code at 408. Additionally, tables may be generated for metadata from procedure calls at 410, and from the original source code at 412...” [0034], line 4-11 “... As an example, metadata involving a source code procedure, at 406, may comprise information about where the procedure is located in the source code, how many executable statements are located in the procedure, and if a call to another procedure is made...”. Fig. 8, item 812)
Claim 4
Claim 1 is included, Callahan further discloses wherein the processing, by one or more processing units, the data according to the data tagging metadata includes: parsing, by one or more processing units, the data according to the data tagging metadata to obtain a data model for a record in the data, the data model including data values of the record and at least a part of the data tagging metadata ([0107], “... FIG. 4B shows an example Execution Trace Information File that corresponds to the Description File. Note that the data values are displayed using hexadecimal form, and that particularly data values are shown only for illustration purposes. When the Trace Information File is processed, the first piece of information (`80000002`) will be analyzed. The Description File indicates that this is a descriptor object ID, and thus that the ID and the next four pieces of information are part of a descriptor object entry. The four pieces of information following the ID can thus be assigned meanings as the unique address of the descriptor object, the value of the PC for the corresponding events, an indication that the corresponding events are for a function _entry sample point, and the name of the function containing the sample point that generated the events. Continuing down through the Trace Information File, the next entry is also a descriptor object consisting of five pieces of information, this one corresponding to the function_exit sample point of the same function...” [0105], line 3-13, “... descriptor objects will be composed of five pieces of information: a descriptor object ID so that the following pieces of information can be identified to be part of a descriptor object entry, a unique address so that events corresponding to the descriptor object can identify it, the value of the PC for the corresponding events, an indication of the type of the corresponding events, and a string holding the name of the function containing the sample point that generated the events...” <examiner note: the data (i.e., trace data is processed) in accordance with the trace description information. For instance, if a first piece information is a descriptor object, then the data model for the descriptor object must have 5 pieces of information. Using the model of the descriptor object, 5 pieces of information are extracted from the trace data>)
Claim 5
Claim 4 is included, Callahan further discloses wherein the processing, by one or more processing units, the data according to the data tagging metadata further includes: analyzing, by one or more processing units, the data model according to analysis tags in the at least a part of the data tagging metadata; and storing, by one or more processing units, the analyzed data in an analysis format ([0107], “... FIG. 4B shows an example Execution Trace Information File that corresponds to the Description File. Note that the data values are displayed using hexadecimal form, and that particularly data values are shown only for illustration purposes. When the Trace Information File is processed, the first piece of information (`80000002`) will be analyzed. The Description File indicates that this is a descriptor object ID, and thus that the ID and the next four pieces of information are part of a descriptor object entry. The four pieces of information following the ID can thus be assigned meanings as the unique address of the descriptor object, the value of the PC for the corresponding events, an indication that the corresponding events are for a function _entry sample point, and the name of the function containing the sample point that generated the events. Continuing down through the Trace Information File, the next entry is also a descriptor object consisting of five pieces of information, this one corresponding to the function_exit sample point of the same function...” [0111], line 1-6, “... After the Execution Trace Information File has been analyzed using the Trace Information Description File, information of interest can be extracted and displayed from the Trace Information File. The exemplary Trace Information Display Functions File shown in FIG. 4C can be used to extract and display such information. As shown, the Display Functions File defines four types of information that can be extracted and displayed, as well as showing two example display commands...” <examiner note: the data (i.e., trace data is processed) in accordance with the trace description information. The trace data also is normalized. Fig. 4c illustrates functions that is used to extract trace data according to the data model (e.g., descriptor object must have 5 pieces data) and displayed to allow user to analyze data>)
Claim 6
Claim 5 is included, Callahan further discloses wherein the processing, by one or more processing units, the data according to the data tagging metadata further includes: visualizing, by one or more processing units, the data in the analysis format according to visualization tags in the at least a part of the data tagging metadata ([0111], line 1-6, “... After the Execution Trace Information File has been analyzed using the Trace Information Description File, information of interest can be extracted and displayed from the Trace Information File. The exemplary Trace Information Display Functions File shown in FIG. 4C can be used to extract and display such information. As shown, the Display Functions File defines four types of information that can be extracted and displayed, as well as showing two example display commands...” <examiner note: extracted trace data is shown in fig. 5A>)
Claim 7
Claim 5 is included, Callahan discloses wherein the processing, by one or more processing units, the data according to the data tagging metadata further includes: filtering, by one or more processing units, the data in the analysis format according to filtering tags in the at least a part of the data tagging metadata ([0111], line 6-15, “... As is shown, in the illustrated example information is extracted from the Trace Information File by specifying information fields which may be present in one or more types of entries (e.g., in both event and swap out entries). Thus, for example, asking for `phantoms` will extract the values `0028` when the clock is `0A32,` `001C` when the clock is `0076,` and `001C` when the clock is `0082` (from the two event entries and the one swap _out entry). These pairs of values could then be graphed on a 2-D graph, such as with time (clock values) along the x-axis and the value of the phantom counter along the y-axis...” <examiner note: information is extracted by specific field in the model>)
	Claims 8-14 are similar to claims 1-7. The claims are rejected based on similar reasons
. 
Response to Arguments
Claim Rejections -35 USC 101 – pg. 7-8
The rejections to claims 8-14 are withdrawn as necessitated by Amendment
Claim Rejections – 35 USC 103 –pg. 8-9
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/     Examiner, Art Unit 2167